 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                EASTERN DIVISION
11   SCOTT STEARNS,               )              No. 5:18-cv-02610-GW (JDE)
                                  )
12                Plaintiff,      )
                                  )              ORDER TO SHOW CAUSE
13             v.                 )
                                  )
                                  )
14                                )
     SAN BERNARDINO COUNTY        )
15
     SHERIFFS DEPARTMENT, et al., )
                                  )
16                Defendants.     )
                                  )
17
18
           On December 17, 2018, Plaintiff Scott Stearns (“Plaintiff”), who was at
19
     the time an inmate in the custody of the San Bernardino County Sheriff’s
20
     Department (“SBCSD”), filed a pro se civil rights action against the SBCSD,
21
     the County of San Bernardino (the “County”), and individual defendants all
22
     allegedly employed by the SBCSD or the County. See Dkt. 1 at 1-3. In his
23
     operative Second Amended Complaint (Dkt 32, “SAC”), filed on June 13,
24
     2019, Plaintiff purports to assert three claims, allegedly all taking place on
25
     October 1, 2018 at a County jail facility, against the SBCSD, the County, John
26
     Doe No. 1, John Doe No. 2, John Doe No. 3, Mr. Wass, defendant Wright,
27
     and defendant Duran. SAC at 1-4 (CM/ECF pagination).
28
 1         In Claim One, Plaintiff alleges SBCSD and its employees refused to
 2   provide inmates with “A.D.A. medical treatments, medical equipment or
 3   appliances, denied inmates religious rights or freedoms and let deputies
 4   disrespect, mistreat, and retaliate on inmates. . . ,” in particular noting that he
 5   was not given eyeglasses, a hearing aid, soft shoes, an ankle brace, a cane, and
 6   mental health medications and treatment. Id. at 5. In Claim Two, Plaintiff
 7   alleges the SBCSD: (i) “refused to provide Islamic inmates with 2,000 calorie
 8   diet[s] daily”; (ii) placed him on a vegetarian diet after he filed a grievance; (iii)
 9   failed to provide “prayer rugs big enough for a[n] inmate to properly pray
10   upon”; and (iv) “tried to get [Plaintiff] attacked” more than once. Id. at 6. In
11   Claim Three, Plaintiff alleges certain defendants denied him a lower bed bunk
12   despite Plaintiff having a leg injury, giving him a “smartmouth” response and
13   telling him he was on the “trouble makers” tier so he would “get what [he] had
14   coming,” an unspecified time after which Plaintiff asserts he was attacked,
15   apparently by another inmate, threatened by another deputy, and placed in
16   segregation. Id. at 7. Plaintiff seeks monetary and punitive damages and
17   injunctive relief. Id. at 8.
18         As noted, Plaintiff alleges he was in custody at a County jail facility
19   when he filed the original complaint. Plaintiff asserted he was released from
20   custody on April 3, 2019. Dkt. 23. However, Plaintiff alleges his parole was
21   violated on April 12, 2019, apparently resulting in a return to custody. See Dkt.
22   25, 27. On June 13, 2019, the same day he filed the SAC, Plaintiff filed a
23   renewed request to proceed in forma pauperis (“IFP”), reiterating he had
24   returned to the County jail facility. Dkt. 13.
25         Pursuant to 28 U.S.C. § 1915(g), a prisoner is prohibited from
26   “bring[ing] a civil action or appeal” IFP if the prisoner:
27         has, on 3 or more prior occasions, while incarcerated or detained
28         in any facility, brought an action or appeal in a court of the United

                                               2
 1         States that was dismissed on the grounds that it is frivolous,
 2         malicious, or fails to state a claim upon which relief may be
 3         granted, unless the prisoner is under imminent danger of serious
 4         physical injury.
 5         “This subdivision is commonly known as the ‘three strikes’ provision.
 6   Strikes’ are prior cases or appeals, brought while the plaintiff was a prisoner,
 7   which were dismissed ‘on the ground that [they were] frivolous, malicious, or
 8   fail[] to state a claim[.]” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir.
 9   2005). Section 1915(g) provides a narrow exception permitting a prisoner who
10   has had three prior “strikes” but who is in “imminent danger of serious
11   physical injury” to proceed despite the strikes. 28 U.S.C. § 1915(g); see also
12   Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000).
13         Courts may raise Section 1915(g) sua sponte and dismissal the action
14   after providing the plaintiff with an opportunity to be heard. Andrews, 398
15   F.3d at 1120. Once the Court notifies a plaintiff that his case may be subject to
16   dismissal under Section 1915(g), the plaintiff bears the ultimate burden of
17   persuading the Court that Section 1915(g) does not apply. Id.
18         Here, Plaintiff concedes that he has filed three prior lawsuits in federal
19   court while a prisoner, referencing cases in “Fresno” and “San Francisco.”
20   SAC at 1-2. On January 27, 2014, in Docket Entry No. 5 in Scott Stearns v.
21   Biter, et al., case no. 1:13-cv-02023-LJO-SKO PC (E.D. Cal.), the United
22   States District Court for the Eastern District of California dismissed a
23   purported civil rights action filed by Plaintiff in that court, taking judicial
24   notice of and finding that Plaintiff had had three prior federal cases dismissed,
25   citing Stearns v. Johnson, case number 2:06-cv-03774-UA-RZ (C.D. Cal.)
26   (dismissed Aug. 14, 2006); Stearns v. Flores, et al., case number 5:03-cv-00562-
27   JF (N.D. Cal.) (dismissed Apr. 16, 2007); and Stearns v. Sala, et al., case
28   number 5:05-cv-02443-JF (N.D. Cal.) (dismissed Nov. 14, 2008).
                                               3
 1         Based upon the foregoing, it appears Plaintiff has had three prior actions,
 2   filed while Plaintiff was an incarcerated or detained, dismissed as frivolous,
 3   malicious, or failing to state a claim upon which relief can be granted. Further,
 4   although Plaintiff alleges he was attacked by another inmate when he was
 5   previously in County custody, he has not demonstrated that he is currently
 6   under imminent danger of serious physical injury. As a result, the action
 7   appears subject to dismissal under 28 U.S.C. § 1915(g).
 8                                          * * *
 9         Accordingly, Plaintiff is ORDERED TO SHOW CAUSE why this
10   action should not be dismissed under 28 U.S.C. § 1915(g). By no later than
11   fourteen (14) days from the date of this Order, Plaintiff shall file a written
12   response to this Order setting forth evidence and/or argument why this action
13   should not be dismissed as having been filed by a prisoner who has had three
14   prior civil actions dismissed as frivolous, malicious, or failing to state a cause
15   of action, and who has not demonstrated he is currently under imminent
16   danger of serious physical injury.
17
18   Dated: June 18, 2019
19                                                  ______________________________
                                                    JOHN D. EARLY
20
                                                    United States Magistrate Judge
21
22
23
24
25
26
27
28
                                              4
